       Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et
al.,                                                 CIVIL ACTION

               Plaintiffs,                           Case No. 4:19-cv-00449-KGB

       v.                                            PLAINTIFFS’ OPPOSITION TO
                                                     DEFENDANTS’ MOTION TO STRIKE
LESLIE RUTLEDGE, in her official capacity as         AND FOR OTHER APPROPRIATE
Attorney General of the State of Arkansas, et al.,   RELIEF

               Defendants.
          Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 2 of 8



                                          INTRODUCTION 1

        Defendants’ purported “Motion to Strike” makes no sense, given that the brief at issue

has already been removed from the public docket, and Plaintiffs are awaiting guidance from the

Court on how to proceed with regard to a replacement filing. Plaintiffs take no position

regarding Defendants’ confidentiality claim, and worked in good faith to honor it as soon as the

parties’ misunderstanding regarding Defendants’ designation was made known. There is also no

basis for sanctions because Plaintiffs’ misunderstanding was justified, given Defendants’ prior

statements regarding the non-confidentiality of facility-level information relating to abortion

care, and Defendants’ failure to explain the nature or origin of the information at issue. For these

reasons and those detailed below, Plaintiffs respectfully request that the Court deny Defendants’

motion.

                                           BACKGROUND

Defendants’ July 31, 2019 Filing

        On July 31, 2019, in the hours leading up to Defendants’ filing of their opposition to

Plaintiffs’ preliminary-injunction motion, Defendants contacted Plaintiffs to confirm that for

purposes of the Protective Order, “the total number of abortions performed by each facility

statewide . . . is not considered confidential under the protective order (as opposed to county-

level information, which [Defendants were] not filing publicly).” 2 Plaintiffs agreed. 3 Shortly

thereafter, Defendants filed with their opposition papers an 8-page document titled “

                                                                               ,” the origin of which




1
  This brief refers to Defendants’ Motion to strike as “Br.” Unless otherwise indicated, all emphasis is
added.
2
  Exhibit 1.
3
  Id.


                                                     1
         Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 3 of 8



was nowhere described or explained in Defendants’ papers (“Defendants’ Sealed Exhibit”). 4

The document lists the        Arkansas health care facilities where abortions were provided in

2018, along with the specific number of abortions provided at each facility, and county-level

patient data. 5 Defendants designated the document “Confidential” under the Protective Order. 6

        Defendants cited the document in support of their claim that Plaintiffs’ expert Dr. Jason

Lindo overstates the harmful effects of the OBGYN Requirement. Specifically, Defendants

criticize Dr. Lindo because, according to Defendants, he “did not take into account the fact that

any Arkansas board-certified OBGYN can perform an abortion . . . . [a]nd it is undisputed that

other physicians do perform abortions.” 7 Thus, Defendants appear to contend that

         could fill some of the enormous void in care that would result if LRFP is forced to close

or substantially reduce its patient volume.

Plaintiffs’ August 1, 2019 Filing

        On August 1, 2019, Plaintiffs responded to Defendants’ opposition, showing that none of

Defendants’ opposition-brief arguments undermine Dr. Lindo’s conclusions. Relevant here,

Plaintiffs explained that the 2018 abortion-care data cited by Defendants changes nothing in

terms of the Court’s analysis of the OBGYN Requirement, because the data merely shows that

     abortions were provided in 2018 at                  . See Dkt. 107 at 22. Those

procedures are dwarfed by the thousands that LRFP provides each year, and

annual contribution to women’s access to abortion care is immaterial. See id. At 5:45pm CST,

Defendants notified the Court and Plaintiffs via e-mail that Defendants assert that the identity of

                 and the number of abortions provided at               last year are confidential


4
  Defendants’ Sealed Exhibit 1.
5
  Id.
6
  Id.
7
  Dkt. 103 at 55 (Opp to PI).


                                                 2
          Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 4 of 8



under the Protective Order. 8 Plaintiffs promptly investigated and responded in one hour with a

redacted version of their brief for replacement public filing. 9 Plaintiffs explained that they did

not understand Defendants to have designated the facility-level information confidential, based

on Defendants’ statement the day before regarding the non-confidentiality of facility-level data

(as opposed to county-specific patient data). 10 Plaintiffs immediately accepted the Court’s offer

to assist in removing the brief from the public docket, 11 and the brief is no longer accessible to

the public. Plaintiffs’ managing attorney contacted this Court’s clerk for further guidance, and

counsel were instructed to e-mail a redacted copy of Plaintiffs’ brief to the Court and await

further instruction.

Defendants’ August 2, 2019 Motion to Strike

         On August 2, 2019, Defendants filed a motion to strike Plaintiffs’ unredacted brief from

the record and to request that the Court consider granting additional, unspecified relief under

Federal Rule of Civil Procedure 37. See Dkt. No. 109.

                                              ARGUMENT

    I.   PLAINTIFFS TAKE NO POSITION WITH REGARD TO DEFENDANTS’
         CONFIDENTIALITY DESIGNATION.

         Plaintiffs take very seriously the need to keep certain information exchanged in this

litigation confidential, 12 and take no position on whether the entirety of Defendants’ Sealed




8
  Exhibit 2 (filed under seal).
9
  Id.
10
   Id.
11
   Id.
12
   Defendants’ suggestion that there is a “pattern” of Plaintiffs violating the protective order because
Plaintiffs sought within hours of filing their complaint the Court’s assistance in removing from the public
record a document that included a cell phone number for one of the plaintiff physicians (see Br. 7) is
ludicrous. It is simply nonsensical to request that Plaintiffs be sanctioned for filing their own confidential
information, and there was in any event no Protective Order in place during the earliest stages of the case.


                                                      3
         Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 5 of 8



Exhibit should be properly designated “Confidential” under the Protective Order. Plaintiffs will

proceed with regard to this matter however the Court directs them.

       Plaintiffs note, however, that Defendants’ position regarding the confidentiality of

                  as an abortion provider undermines Defendants’ position on the merits of this

case. According to Defendants, Plaintiffs overstate the OBGYN Requirement’s impact because

there are OBGYN abortion providers at health care facilities other than LRFP and PPAEO. See

supra 2. But if                  is not willing to go public as an abortion provider, it is all but

impossible that                  could fill the substantial void in care that would be created by

the OBGYN Requirement.

 II.   SANCTIONS ARE NOT WARRANTED.

       Defendants’ request for additional relief under Rule 37 should be denied. Plaintiffs acted

with due diligence and promptly worked with the Court and clerk to remove the filing at issue

from the public docket within one hour of receiving notice of Defendants’ confidentiality

designation. See supra 2. Plaintiffs’ good-faith conduct with regard to the Protective Order

stands in stark contrast to that of Defendants, who recently threatened to unilaterally declare

Plaintiffs’ confidentiality designations waived and publicly file patient data on the public docket.

See Dkt. No. 90. Defendants cannot rehabilitate their complete disregard of the Protective Order

by citation to Plaintiffs’ good-faith conduct and reimagining of their own prior conduct.

       Moreover, Plaintiffs’ reference in their public brief to                   was based on a

reasonable misunderstanding of Defendants’ designation. First, only hours before Plaintiffs’

filing, Defendants had drawn an express contrast between facility-level information and county-

level patient information, in terms of Protective Order treatment. See supra 1. Plaintiffs thus

reasonably understood that distinction to also apply to Defendants’ data, and facility-level




                                                  4
         Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 6 of 8



information in Defendants’ Sealed Exhibit to not be subject to the Protective Order. Second,

Defendants’ claim that Plaintiffs should have known the facility-level information was in itself

designated confidential because Arkansas law requires the protection of provider-identifying

information provided by the Arkansas Department of Health (see Br. 6), is undermined by

Defendants’ failure to provide any information demonstrating that the information in

Defendants’ Sealed Exhibit came from the Arkansas Health Department. In fact, Defendants

provided no information at all regarding the basis for their designation. See supra pp.1–2. In

addition, to the extent that the information in Defendants’ Sealed Exhibit did indeed originate at

the Arkansas Department of Health, Plaintiffs note that according to the regulations on which

Defendants rely, which were established to address “planning for the provision of health care,”

Ark. Code Ann. § 20-7-302 (see, e.g., Br. 6), the data should not have been used in litigation at

all. See Ark. Code Ann. § 20-7-305(b) (“Data provided, collected, or disseminated under this

subchapter which identifies, or could be used to identify, any individual patient, provider,

institution, or health plan shall not be subject to discovery pursuant to the Arkansas Rules of

Civil Procedure or the Freedom of Information Act”); see also id. § 20-7-305(c) (permitting

disclosure of data “only for purposes of research and aggregate statistical reporting to the

Arkansas Center for Health Improvement, the Agency for Healthcare Research and Quality for

its Healthcare Cost and Utilization Project, or other researchers for research projects approved by

the Department of Health”).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court provide

instructions regarding how Plaintiffs should proceed with regard to a public copy of their brief,

and deny Defendants’ motion for additional relief.




                                                 5
       Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 7 of 8




Dated: August 5, 2019                Respectfully submitted,

                                     Leah Godesky*
                                     Kelly Scavone*
                                     Attorneys for Plaintiffs
                                     O’Melveny & Myers LLP
                                     Times Square Tower
                                     7 Times Square
                                     New York, New York 10036
                                     lgodesky@omm.com
                                     kscavone@omm.com
                                     Tel: (212) 326-2254
                                     Fax: (212) 326-2061

                                     Kendall Turner*
                                     Attorney for Plaintiffs
                                     O’Melveny & Myers LLP
                                     1625 Eye St. NW
                                     Washington, DC 20006
                                     (202) 383-5300
                                     kendallturner@omm.com

                                     Taylor Simeone*
                                     Attorney for Plaintiffs
                                     O’Melveny & Myers LLP
                                     1999 Avenue of the Stars
                                     Los Angeles, CA 90067
                                     tsimeone@omm.com
                                     (310) 553-6700




                                     6
       Case 4:19-cv-00449-KGB Document 117 Filed 08/05/19 Page 8 of 8



Meagan Burrows*                         Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                     Bettina E. Brownstein Law Firm
American Civil Liberties Union          904 West 2nd Street, Suite 2
Foundation                              Little Rock, AR 72201
125 Broad St, 18th Floor                (501) 920-1764 – Telephone
New York, NY 10001                      bettinabrownstein@gmail.com
mburrows@aclu.org
tcamp@aclu.org                          On Behalf of the Arkansas Civil Liberties Union
(212) 549-2633                          Foundation, Inc.
Attorneys for Plaintiffs LRFP and Dr.   Attorney for Plaintiffs
Thomas Tvedten
                                        Rebecca Rhodes Jackson (AR Bar No. 2017079)
Maithreyi Ratakonda*                    904 West 2nd Street
Planned Parenthood Federation of        Little Rock, AR 72201
America                                 (314) 440-6265 – Telephone
123 William St., 9th Fl.                beckywesth@gmail.com
New York, NY 10038
mai.ratakonda@ppfa.org                  On Behalf of the Arkansas Civil Liberties Union
(212) 261-4405                          Foundation, Inc.
                                        Attorney for Plaintiffs LRFP and Dr. Thomas Tvedt
Attorney for Plaintiffs PPAEO and Dr.
Stephanie Ho

* Motion for admission pro hac vice
granted




                                        7
